     Case 2:18-cv-00103-SMJ        ECF No. 34   filed 12/14/18   PageID.296 Page 1 of 6




 1                                                         Hon. Salvador Mendoza, Jr.
 2 Marc Rosenberg
   LEE SMART, P.S., INC.
 3 1800 One Convention Place
   701 Pike Street
 4 Seattle, WA 98101-3929
   (206) 624-7990
 5 Attorneys for Defendants

 6
                          UNITED STATES DISTRICT COURT
 7                  EASTERN DISTRICT OF WASHINGTON AT SPOKANE
 8 ALEX MCVICKER and MARK
   MOSS, individually and on behalf of               No. 2:18-cv-00103-SMJ
 9 all others similarly situated,
                                                     (Consolidated with
10                   Plaintiffs,                     No. 2:18-cv-00100)
11             v.                                    NOTICE OF AUTOMATIC STAY
                                                     PURSUANT TO 11 U.S.C. § 362
12 GIGA WATT, INC.; GIGAGWATT
   PTE LTD.; CRYPTONOMOS PTE.
13 LTD.; DAVE CARLSON; LEONID
   MARKIN; and EDWARD
14 KHAPTAKHAEV, a foreign
   corporation,
15
                     Defendants.
16

17 RAYMOND BALESTRA,
   individually and on behalf of all others
18 similarly situated,

19                   Plaintiffs,
20             v.
21   GIGA WATT, INC., ET AL.,
22                   Defendants.
23

24            TO INTERESTED PARTIES:
25            PLEASE TAKE NOTICE that the Giga Watt, Inc. (the “Debtor”) filed a

     NOTICE OF AUTOMATIC STAY PURSUANT TO 11
     U.S.C. § 362 - 1
     6453108.doc
     Case 2:18-cv-00103-SMJ         ECF No. 34   filed 12/14/18   PageID.297 Page 2 of 6




 1
     voluntary petition under chapter 11 of the United States Bankruptcy Code on
 2
     November 19, 2018. The Debtor’s bankruptcy reorganization case is pending
 3
     before the United States Bankruptcy Court for the Eastern District of Washington,
 4
     as Case No. 18-03197-FPC11. A copy of the face-page of the Debtor’s chapter 11
 5
     petition is attached hereto.
 6
              PLEASE TAKE FURTHER NOTICE that upon the filing of the Debtor’s
 7
     chapter 11 petition an automatic stay went into effect with respect to the Debtor
 8
     pursuant to 11 U.S.C. § 362. As a result, at this time, all entities are stayed and
 9
     prohibited from:
10
              (1) the commencement or continuation, including the issuance or
11
                  employment of process, of a judicial, administrative, or other
12                action or proceeding against the debtor that was or could have
                  been commenced before the commencement of the case under
13
                  this title, or to recover a claim against the debtor that arose
14                before the commencement of the case under this title;
15            (2) the enforcement, against the debtor or against property of the
16                estate, of a judgment obtained before the commencement of the
                  case under this title;
17

18
              (3) any act to obtain possession of property of the estate or of
                  property from the estate or to exercise control over property of
19                the estate;
20            (4) any act to create, perfect, or enforce any lien against property of
21                the estate;
22            (5) any act to create, perfect, or enforce against property of the
23
                  debtor any lien to the extent that such lien secures a claim that
                  arose before the commencement of the case under this title;
24
              (6) any act to collect, assess, or recover a claim against the debtor
25
                  that arose before the commencement of the case under this title;
     NOTICE OF AUTOMATIC STAY PURSUANT TO 11
     U.S.C. § 362 - 2
     6453108.doc
     Case 2:18-cv-00103-SMJ       ECF No. 34   filed 12/14/18   PageID.298 Page 3 of 6




 1            (7) the setoff of any debt owing to the debtor that arose before the
 2                commencement of the case under this title against any claim
                  against the debtor; and
 3
              (8) the commencement or continuation of a proceeding before the
 4
                  United States Tax Court concerning a tax liability of a debtor
 5                that is a corporation for a taxable period the bankruptcy court
                  may determine or concerning the tax liability of a debtor who is
 6
                  an individual for a taxable period ending before the date of the
 7                order for relief under this title.
 8   11 U.S.C. § 362.
 9            Respectfully submitted this 14th day of December, 2018.
10
                                             By:s/ Marc Rosenberg              _____
11                                              Marc Rosenberg, WSBA No. 31034
                                                Of Attorneys for Defendants
12                                              Giga Watt, Inc., Dave Carlson, Leonid
                                                Markin and Edwrd Khaptakhaev
13
                                                Lee Smart, P.S., Inc.
14                                              701 Pike Street, Suite 1800
                                                Seattle, WA 98101-3929
15                                              Phone: 206-622-7990
                                                mr@leesmart.com
16

17

18

19

20

21

22

23

24

25

     NOTICE OF AUTOMATIC STAY PURSUANT TO 11
     U.S.C. § 362 - 3
     6453108.doc
     Case 2:18-cv-00103-SMJ       ECF No. 34    filed 12/14/18   PageID.299 Page 4 of 6




 1
                                   DECLARATION OF SERVICE
 2
              I hereby certify that on this date I filed the foregoing document with the
 3
     Clerk of the Court using the court’s ECF filing system, which will automatically
 4
     serve the filing on registered users.
 5

 6            Roger M. Townsend        rtownsend@bjtlegal.com
 7
              Dated this 14th day of December, 2018 at Seattle, Washington.
 8

 9
                                             LEE SMART, P.S., INC.
10
                                             By: s/ Marc Rosenberg             _____
11                                              Marc Rosenberg, WSBA No. 31034
                                                Of Attorneys for Defendants
12                                              Giga Watt, Inc., Dave Carlson, Leonid
                                                Markin and Edwrd Khaptakhaev
13
                                                Lee Smart, P.S., Inc.
14                                              701 Pike Street, Suite 1800
                                                Seattle, WA 98101-3929
15                                              Phone: 206-622-7990
                                                mr@leesmart.com
16

17

18

19

20

21

22

23

24

25

     NOTICE OF AUTOMATIC STAY PURSUANT TO 11
     U.S.C. § 362 - 4
     6453108.doc
Case 2:18-cv-00103-SMJ   ECF No. 34   filed 12/14/18   PageID.300 Page 5 of 6




                     Exhibit 1
 {885844.DOC}C}
Case 2:18-cv-00103-SMJ      ECF No. 34    filed 12/14/18   PageID.301 Page 6 of 6




������������������������������������������������������������������������������������
